Citation Nr: 1804645	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an abdominal muscle disorder.

2.  Entitlement to increases in the (10 percent prior to December 8, 2015, and 40 percent from that date) staged ratings assigned for lumbar spine degenerative disc disease (DDD).

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with bilateral cataracts.

4.  Entitlement to a rating in excess of 20 percent for a left hip disability (dislocation with degenerative joint disease (DJD)).

5.  Entitlement to increases in the (10 percent prior to December 8, 2015 and 20 percent from that date) staged ratings assigned for left lower extremity sciatica/neuropathy.

6.  Entitlement to a combined rating in excess of 30 percent for a left knee disability.
7.  Entitlement to a combined rating in excess of 20 percent for a right knee disability.

8.  Entitlement to a rating in excess of 10 percent for right ankle arthritis.

9.  Entitlement to a rating in excess of 10 percent for left ankle arthritis.

10.  Entitlement to a rating in excess of 10 percent for tinea pedis.

11.  Entitlement to a rating in excess of 10 percent for right lower extremity neuropathy.

12.  Entitlement to a rating in excess of 10 percent for hypochromic and microcytic anemia.

13.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1957 to August 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). An October 2011 rating decision denied increases in the ratings for diabetes mellitus with bilateral cataracts; a left knee disability; arthritis of both ankles; bilateral lower extremity peripheral neuropathy; anemia; and tinea pedis; and denied SMC based on the need for aid and attendance or at the housebound rate.  An October 2013 rating decision granted service connection for lumbar spine DDD, rated 10 percent, and for right knee DJD, rated 10 percent, and denied service connection for an abdominal muscle disability.  In October 2015, the Board remanded the case.  A February 2016 rating decision granted service connection for right knee instability, rated 10 percent, and a 40 percent rating for lumbar spine DDD, effective December 8, 2015.  This rating decision also recharacterized the disabilities  involving neuropathy of the lower extremities, and assigned a 20 percent rating for left lower extremity neuropathy, effective December 8, 2015.

The Board's October 2015 decision also reopened and remanded (for development on de novo consideration) the claim of service connection for a cervical spine disability, and remanded the claims of service connection for a bilateral shoulder disability, hearing loss and tinnitus, and seeking a total rating based on individual unemployability due to service-connected disabilities (TDIU).  A February 2016 rating decision granted these service connection claims, and a TDIU rating, resolving such matters.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The matters seeking increased ratings for diabetes mellitus with bilateral cataracts and anemia, and SMC based on the need for aid and attendance or at the housebound rate being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have an abdominal muscle disorder.
2.  Prior to December 8, 2015, the Veteran's low back disability was manifested by forward flexion to at least 70 degrees, with no evidence of guarding or muscle spasm resulting in abnormal gait or spinal contour; separately ratable neurological manifestations (other than of both lower extremities) were not shown, and incapacitating episodes of disc disease were not shown; from that date, the low back disability is not shown to have been manifested by ankylosis of the entire thoracolumbar spine; separately ratable neurological manifestations other than of both lower extremities are not shown; incapacitating episodes of disc disease are not shown.

3.  The Veteran's left hip disability is manifested by limitation of motion, with flexion to at least 80 degrees; there is no evidence of malunion or marked knee or hip disability.  

4.  Prior to December 8, 2015, the Veteran's left lower extremity peripheral neuropathy was no more than mild, with normal muscle strength; from that date, more than moderate incomplete paralysis of the sciatic nerve is not shown.  

5.  The Veteran's right lower extremity peripheral neuropathy is no more than mild.

6.  The Veteran's left knee disability is manifested by no more than moderate instability, and DJD with full extension and flexion to at least 100 degrees.  

7.  The Veteran's right knee disability is manifested by no more than slight instability and DJD with full extension and flexion to at least 90 degrees.

8.  The Veteran's right ankle arthritis is manifested by no more than moderate limitation of motion.

9.  The Veteran's left ankle arthritis is manifested by no more than moderate limitation of motion.

10.  The Veteran's tinea pedis is manifested by scaly skin, involves less than 5 percent of his total body area, and does not require systemic therapy.
CONCLUSIONS OF LAW

1.  Service connection for an abdominal muscle disorder is not warranted.  38 U.S.C. § 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Ratings for the Veteran's lumbar spine disability in excess of 10 percent prior to December 8, 2015 and/or in excess of 40 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5242, 5243 (2017).

3.  A rating in excess of 20 percent is not warranted for the Veteran's left hip disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Code 5255 (2017).

4.  Ratings for left lower extremity peripheral neuropathy in excess of 10 percent prior to December 8, 2015, and in excess of 20 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Codes 8520, 8725 (2017).

5.  A rating in excess of 10 percent for right lower extremity peripheral neuropathy is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Codes 8520, 8725 (2017).  

6.  A combined rating in excess of 30 percent for the Veteran's left knee disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 (2017).

7.  A combined rating in excess of 20 percent for the Veteran's right knee disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 (2017).

8.  A rating in excess of 10 percent for right ankle arthritis is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Code 5271 (2017).

9.  A rating in excess of 10 percent for left ankle arthritis is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Code 5271 (2017).

10.  A rating in excess of 10 percent for tinea pedis is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Codes 7806, 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in December 2010 and February 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the matter of the rating for the low back disability is on appeal from the initial rating assigned with the award of service connection, statutory notice had served its purpose, and is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's service treatment records (STRs), and VA medical records have been secured.  He was afforded VA examinations to assess the severity of his service-connected disabilities.  He was not afforded VA examinations to confirm the existence and ascertain the etiology of an abdominal muscle disorder.  As there is no evidence that such disability is present, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in the matter is not necessary.  VA's duty to assist is met.

The Board finds that, regarding the disabilities addressed on the merits, there has been substantial compliance with the October 2015 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings regarding an abdominal muscle injury.  He underwent an appendectomy in service, and service connection has been established for the residual scar (the rating for which is not at issue herein).  A June 1977 report of medical history does not include any reference to an abdominal muscle problem.  On June 1977 service separation examination no pertinent abnormality was noted.  

VA outpatient treatment records show that in August 2005, the Veteran stated that he had muscle spasms that starting in his legs and migrated up to his abdomen and chest.

On January 2011 VA general medical examination, the Veteran denied a history of an abdominal mass or swelling.  He reported bilateral lower quadrant tightness.  Examination of the skin found hyperpigmented 1-3 millimeter macules on the plantar surface of each foot.  There was no evidence of tinea pedis.  Bilateral foot onychomycosis was noted.  Examination of the abdomen found no mass or hernia.  In response to the question as to whether there were abnormalities of the spinal muscles such as guarding, spasm or tenderness, the examiner stated that there was stiffness of the low back.  There was no evidence of ankylosis of the spine.  He had an antalgic gait.  Pain was noted along the lower abdomen, and anterior thigh and hips bilaterally on straight leg raising.  Straight leg raising was negative.  Knee jerks were 2+ on the right and 3+ on the left, and ankle jerks were 2+ bilaterally.  A sensory examination found that vibration sensation in the lower extremities was decreased.  Light touch and position sense were normal, bilaterally.  A motor examination found that hip flexion and extension were 5/5 bilaterally; knee flexion and extension were 5/5 on the right and 3/5 on the left; and ankle flexion and dorsiflexion were 3/5 bilaterally.  Muscle tone was normal, and there was no muscle atrophy.  The diagnosis was tinea pedis.  

On VA general medical examination in May or June 2011, neurological examination of the lower extremities found that deep tendon reflexes were 2+ at the patella and 2+ at the Achilles bilaterally.  Reflexes on the left were slightly more brisk than on the right.  Motor strength was 5/5, bilaterally.  There was decreased vibratory sensation.  Babinski was slightly positive on the right and negative on the left.  The impression was mild subjective peripheral neuropathy.  

On May 2011 VA joints examination, the Veteran complained of left knee pain, and stated that it caused him to fall.  Examination of the left knee found that range of motion was from 0 to 130 degrees without pain.  There was no additional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  There was palpable crepitus on range of motion testing.  There was no swelling, heat or redness.  McMurray's test was negative.  The knee was stable to varus and valgus stress.  The Lachman's test was positive.  There was a positive anterior drawer test; posterior drawer test was negative.  Examination of the ankles found mild tenderness to palpation of the anterolateral aspect of each ankle.  There was no heat, redness or swelling.  There was no instability on inversion or eversion.  Dorsiflexion was from 0 to 15 degrees and plantar flexion was from 0 to 30 degrees bilaterally.  There was no additional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  The Veteran did complain of increased pain on repetitive motion testing.  Examination of the left hip found tenderness to palpation of the anterior and posterior aspect.  There was no crepitus, swelling or heat.  Flexion was from 0 to 110 degrees; extension was 0 to 20 degrees; internal rotation was 0 to 40 degrees; external rotation was 0 to 50 degrees; adduction was 0 to 25 degrees; and abduction was 0 to 45 degrees.  The Veteran complained of pain at the endpoints of all motions in all planes.  He did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing, but did complain of increased pain.  The assessments were left knee instability with DJD, bilateral ankle DJD, and left hip dislocation with DJD.

VA outpatient treatment records show that in April 2011, the Veteran complained of left hip pain.  He walked with an antalgic gait.  In July 2011, he was found to have full range of motion of the left hip, ankle and knee.  There was pain at the extremes of motion of the hip and knee.  

On October 2013 VA examination of the knees, range of motion of the right knee was from 0 to 130 degrees with no objective evidence of pain.  His functional loss was manifested by less movement than normal.  Left knee range of motion was 0 to 120 degrees with no objective evidence of pain.  The Veteran was able to perform repetitive use testing in both knees with no change in the range of motion.  His functional loss was manifested by less movement than normal.  Pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability during flare-ups or when the joint was used repeatedly over a period of time.  He did not have tenderness or pain to palpation of either knee.  Muscle strength testing was 5/5 bilaterally.  Joint stability tests were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation or dislocation of either knee.  The diagnosis was bilateral knee DJD.

On October 2013 VA lumbar spine examination, the Veteran reported constant pain and that he used over-the-counter medications.  Examination found forward flexion to 70 degrees; extension to 10 degrees; lateral flexion to 15 degrees, bilaterally; and rotation to 15 degrees, bilaterally.  All movements were accompanied by pain.  He was unable to perform repetitive use testing due to back pain and stiffness.  His functional loss was manifested by less movement than normal and pain on movement.  Pain significantly limited the Veteran's functional ability during flare-ups or when the joint was used repeatedly over a period of time.  There was no localized tenderness or pain to palpation, and no guarding or muscle spasm of the low back.  Muscle strength testing was 5/5 throughout.  There was no muscle atrophy.  Reflexes were 2+ at the knees and ankles bilaterally.  A sensory examination was normal.  Straight leg raising was negative bilaterally.  The Veteran did not have radicular pain or other signs or symptoms of radiculopathy.  It was noted that he did not have intervertebral disc syndrome.  The diagnosis was thoracolumbar spine DDD.  

On December 2015 VA skin examination, the Veteran stated that his condition involved his skin and toenails.  It was noted there were no systemic manifestations.  He treated the condition with Lamisil which he used constantly or near constantly.  Examination found that the total body area affected was less than five percent, and did not involve an exposed area.  He had dry, scaly skin on his feet and toes.  The diagnoses were tinea pedis and tinea unguium.

On December 2015 VA ankle examination, the Veteran reported pain, popping, locking and stiffness.  He stated that his pain increased with activity and weather changes.  Examination of the right ankle found dorsiflexion to 15 degrees and plantar flexion to 30 degrees, with no pain noted.  There was no objective evidence of localized tenderness or pain to palpation.  There was evidence of pain with weight bearing.  There was no objective evidence of crepitus.  He was able to perform repetitive use testing with no additional functional loss or loss of motion.  Pain and weakness significantly limited his functional ability with flare-ups or repeated use over time.  Additional factors contributing to disability were weakened movement, instability of station, disturbance of locomotion and interference with standing.  Muscle strength testing was 5/5 on plantar flexion and dorsiflexion.  There was no muscle atrophy or instability, and no ankylosis.  Examination of the left ankle found dorsiflexion to 15 degrees and plantar flexion to 35 degrees, without pain.  The remaining findings on left ankle examination were identical to those noted on examination of the right ankle.  The diagnosis was bilateral traumatic arthritis of the ankles.

On December 2015 VA hip examination, the Veteran reported pain, stiffness, aching, weakness and a feeling that his left hip was giving out.  He reported he had more pain and stiffness with flare-ups, which occurred with activity and weather changes.  Examination found that left hip flexion was to 80 degrees; extension was to 15 degrees; abduction was to 25 degrees; adduction was to 15 degrees; external rotation was to 35 degrees; and internal rotation was to 20 degrees.  Adduction was limited to the extent that he was unable to cross his legs.  There was pain on all motions except internal and external rotation.  There was no objective evidence of localized tenderness or pain to palpation.  There was evidence of pain with weight bearing, but no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with no change in range of motion or additional functional loss.  Pain, weakness, fatigue, lack of endurance and incoordination significantly limited functional ability with repeated use over time, but not with flare-ups.  Additional contributing factors of disability included weakened movement, instability of station, disturbance of locomotion and interference with standing.  Muscle strength testing was 4/5 for flexion, extension and abduction.  The Veteran did not have muscle atrophy or ankylosis.  He did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The diagnoses were left hip degenerative arthritis and dislocation.  

On December 8, 2015 VA knee examination, the Veteran stated that he had popping, grinding, locking and giving way of the knees.  He reported increased pain and stiffness with activity and weather changes.  Examination of the right knee found that range of motion was 0 to 90 degrees with pain.  He was able to perform repetitive use testing with no additional functional loss or limitation of motion.  There was no objective evidence of localized tenderness or pain to palpation.  There was evidence of pain with weight bearing, but no crepitus.  Functional ability with repeated use over time and with flare-ups was significantly limited due to pain, weakness, fatigability, lack of endurance and incoordination.  Additional factors contributing to disability were weakened movement, instability of station, and interference with standing.  Muscle strength testing was 4/5 on flexion and extension.  The Veteran did not have muscle atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability or recurrent effusion.  Lachman's and posterior drawer tests were 1+.  Medial and lateral stability tests were normal.  The Veteran did not have a meniscal condition.  Examination of the left knee found that range of motion was 0 to 100 degrees with pain.  He was able to perform repetitive use testing with no additional functional loss or limitation of motion.  There was no objective evidence of localized tenderness or pain to palpation.  There was evidence of pain with weight bearing, but no crepitus.  Functional ability with repeated use over time and with flare-ups was significantly limited due to pain, weakness, fatigability, lack of endurance and incoordination.  Additional factors contributing to disability were weakened movement, instability of station, disturbance of locomotion and interference with standing.  Muscle strength testing was 4/5 on flexion and extension.  It was noted that this was due, in part, to hip derangement.  There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability or recurrent effusion.  Lachman's test was 1+.  Medial and lateral stability tests were normal.  The Veteran did not have a meniscal condition.  The diagnosis was bilateral knee degenerative arthritis.  

On December 8, 2015 VA lumbar spine examination, the Veteran reported pain, cramping and spasms.  He stated he had increased pain with activity and changes in weather.  Examination found that forward flexion was to 30 degrees; extension was to 10 degrees; lateral flexion was to 15 degrees bilaterally and rotation was to 20 degrees bilaterally.  There was pain with all motions.  There was objective evidence of localized tenderness or pain with palpation, which the Veteran manifested by guarding and grunting of moderate severity.  There was evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with additional limitation of motion due to weakness, lack of endurance and incoordination.  Pain, weakness, fatigue, lack of endurance or incoordination significantly limited the Veteran's functional ability when the joint was used repeatedly over a period of time.  Pain, fatigue, lack of endurance or incoordination significantly limited the Veteran's functional ability during flare-ups.  It was noted that he did not have guarding or muscle spasms.  He had localized tenderness resulting in abnormal gait or abnormal spinal contour. There was tenderness to deep palpation over the midline lumbar area.  No guarding was noted.  Additional factors contributing to disability included weakened movement, instability of station, disturbance of locomotion and interference with sitting.  Muscle strength testing was 4/5 bilaterally on hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  He did not have muscle atrophy.  Deep tendon reflexes were 2+ at the knees and ankles bilaterally.  Sensation in the right upper thigh and the thigh/knee was normal; it was decreased in the right lower leg and foot/toes.  Sensory examination of the left lower extremity was normal in the upper thigh and thigh/knee and decreased in the lower leg and foot/toes.  The Veteran was unable to perform straight-leg-raising; he had radicular pain.  In the right lower extremity, there were constant moderate pain; moderate paresthesias/dysesthesias; and moderate numbness.  In the left lower extremity, there was severe constant pain; severe paresthesias/dysesthesias; and severe numbness.  There were no other signs or symptoms of radiculopathy.  The right lower extremity radiculopathy was considered to be mild, and left lower extremity radiculopathy was considered moderate.  The spine was not ankylosed.  There were no other neurological abnormalities, such as bowel or bladder problems.  The Veteran did not have intervertebral disc syndrome.  The examiner noted that the examination showed decreased sensation and paresthesias of both lower extremities.  The diagnoses were lumbosacral strain, degenerative arthritis and radiculopathy of the lower extremities.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran's STRs are silent for complaints or findings concerning an abdominal muscle injury.  (He underwent an appendectomy in service, and the residual scar is service connected, and separately rated.)  There is, likewise, no competent (medical) evidence that he currently has any such disability.  The Veteran referred to muscle spasms in the abdomen in August 2007, more than 30 years after his discharge from service.  Notably, no abdomen muscle injury was noted in service, and none has been documented since.  Service connection is limited to those cases where disease or injury in service has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (2007 chronic disability).  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection on either a direct or secondary basis.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement is not met, the preponderance of the evidence is against the claim of service connection for an abdominal muscle disorder, and the appeal in the matter must be denied.

	Increased ratings 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  




	Lumbar spine DDD

The Veteran's service connected low back disability includes disc disease, which may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on incapacitating episodes of Intervertebral Disc Syndrome (Incapacitating Episodes).  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or, the combined range of thoracolumbar spine motion is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when forward flexion is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Pertinent notes following provide:  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately rated, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

There is limited evidence in the record pertinent to the rating for the Veteran's low back disability prior to December 8, 2015, .  The January 2011 VA examination noted that there was stiffness of the low back, but there was no indication of guarding or spasm resulting in abnormal gait or spinal contour.  The Veteran was next examined by VA for his lumbar spine in October 2013, when forward flexion was to 70 degrees and the combined range of motion of the lumbar spine was 140 degrees.  Such findings are consistent with the 10 percent rating then assigned.  Notably, there were no guarding or muscle spasms so as to warrant a 20 percent rating (if resulting in abnormal gait or spinal contour).  Accordingly, prior to December 8, 2014, a rating for orthopedic manifestations in excess of 10 percent was not warranted.

A 40 percent rating has been assigned from December 8, 2015 (the date of a VA examination).  The next higher (50 percent) schedular rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  While lumbar spine motion was substantially limited on  December 2015 examination, particularly in comparison to  previous VA examinations, the Veteran nonetheless retained some thoracolumbar spine motion, i.e., the spine is not ankylosed, much less ankylosed in an unfavorable position.  Therefore, the schedular requirement for a 50 percent rating under the General Formula is not met, and such rating is not warranted.  

Neurological manifestations (other than the bilateral lower extremity neuropathy, which is separately rated and is addressed below) are not shown, and an additional separate rating for such manifestations is not warranted.  

As was noted above, the low back disability may alternatively be rated based on incapacitating episodes.  However, there is no indication that the Veteran was ever placed on bed rest for his low back disability.  The October 2013 and December 2015 VA examinations specifically noted that he did not have intervertebral disc syndrome.  Accordingly, rating based on incapacitating episodes would not be appropriate.

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for schedular ratings in excess of 10 percent prior to December 8, 2015 and 40 percent from that date, and do not identify manifestations not encompassed by the schedular criteria.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.
	Left hip

A 20 percent rating is warranted for impairment of the thigh with limitation of abduction with motion lost beyond 10 degrees.  Code 5253.  A 30 percent rating requires limitation of thigh flexion to 20 degrees.  Code 5252.  A 30 percent rating is also warranted for malunion with marked knee or hip disability; a 20 percent rating is warranted for malunion with only moderate knee or hip disability.  Code 5255.  38 C.F.R. § 4.71.  Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  Plate II.

The May 2011 and December 2015 VA examinations both found that the Veteran has left hip limitation of motion.  It was also noted on the more recent examination that range of motion had declined.  However, even the findings on the December 2015 examination (when flexion was to 80 degrees) do not support a higher rating for limitation of hip flexion.  The next higher (30 percent) rating requires limitation of hip flexion to 20 degrees, or malunion with marked hip or knee disability.  It was specifically noted on the December 2015 examination that there was no malunion, and marked knee or hip disability is simply not shown.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for a schedular rating in excess of 20 percent or identify manifestations not encompassed by the schedular criteria.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

	Lower extremity neuropathy/sciatica

Initially, the Board notes that prior to December 8, 2015, a rating of 10 percent under Code 8725 (for tibial nerve neuralgia) was assigned for left lower extremity peripheral neuropathy, associated with diabetes mellitus.  From December 8, 2015, the disability is rated 20 percent under Code 8520 (for paralysis of the sciatic nerve).  Prior to December 8, 2015, the right lower extremity neuropathy was rated 10 percent (for tibial nerve neuralgia) under Code 8725, and from that date, the 10 percent rating assigned is under Code 8520 (for mild incomplete sciatic nerve paralysis).
A 10 percent rating is warranted for mild or moderate incomplete paralysis of the posterior tibial nerve.  Severe incomplete paralysis warrants a 20 percent rating.  Complete paralysis (with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, inability to flex toes, weakened adduction, and impaired plantar flexion) warrants a 30 percent rating.  
38 C.F.R. § 4.124a, Code 8525.

For sciatic nerve impairment, an 80 percent rating is warranted for complete paralysis of the sciatic nerve; a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; a 40 percent rating is warranted when incomplete paralysis is moderately severe; a 20 percent rating is warranted when it is moderate; and a 10 percent rating is warranted when it is mild.  38 C.F.R. § 4.124a, Code 8520.

Prior to December 8, 2015, a January 2011 VA examination found the Veteran had decreased vibration, and some motor impairment in the left lower extremity.  Light touch and position sense were normal, as was muscle tone.  There was no muscle atrophy.  On June 2011 VA examination, the peripheral neuropathy was characterized as mild.  An October 2013 VA examination found normal neurological findings, as reflexes and sensation were normal and it was noted that there were no signs or symptoms of radiculopathy.  Accordingly, prior to December 8, 2015, a rating in excess of 10 percent for left lower extremity peripheral neuropathy was not warranted.

A 20 percent rating has been assigned for left lower extremity peripheral neuropathy based on examination findings (from the December 8, 2015 VA examination date).  The next (40 percent) higher rating is warranted when there is moderately severe incomplete paralysis of the sciatic nerve.  Such sciatic nerve impairment is not shown.  The December 2015 examination found diminished muscle strength and decreased sensation in the lower leg and foot, but the examiner concluded that the radiculopathy was no more than moderate, consistent with the 20 percent rating assigned.  

Regarding right lower extremity peripheral neuropathy, the January 2011 VA examination found decreased vibration, and a normal motor examination, except that ankle flexion/dorsiflexion was 3/5.  There was normal muscle tone, and no atrophy.  On June 2011 VA examination, the peripheral nerves were noted to be normal.  On June 2011 peripheral nerve examination, no right lower extremity abnormality was found; likewise so on October 2013 examination.  While the December 2015 examination found reduced muscle strength and decreased sensation, radicular symptoms were described as only mild.  

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for schedular ratings in excess of the 10 percent prior to December 8, 2015 and 20 percent from that date for left lower extremity peripheral neuropathy or for a rating in excess of 10 percent for right lower extremity peripheral neuropathy at any point in time.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in these matters must be denied.

	Knees 

A 30 percent rating is to be assigned when flexion of a knee is limited to 15 degrees; a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5260.

A 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; and a 10 percent rating when extension is limited at 10 degrees.  38 C.F.R. § 4.71a, Code 5261.

A 30 percent rating is to be assigned for other knee disability manifested by recurrent subluxation or instability when severe; a 20 percent rating when moderate; and 10 percent when slight.  38 C.F.R. § 4.71a, Code 5257.

In addition to separate ratings being assignable for arthritis with limitation of motion and for instability, separate ratings may also be assigned for compensable limitations of flexion and extension, each.  VAOPGCPREC 9-2004.  

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

	Left knee disability 

The disability is currenly assigned ratings of 20 percent for left knee instability and 10 percent for arthritis with limitation of motion (i.e., 30 percent combined).  The next higher (30 percent) rating for instability requires that recurrent subluxation or lateral instability is severe.  No VA examination found more than moderate left knee instability.  Although Lachman's test was positive on the May 2011 and December 2015 examinations, the Veteran's left knee was found to be stable.  On October 2013 and December 2015 VA examinations, joint stability tests were normal.  On the most recent VA examination, the examiner specifically stated that the Veteran did not have recurrent subluxation, lateral instability, or recurrent effusion of the left knee.  The record fails to establish that residual instability or subluxation of the Veteran's left knee injury is more than moderate.  

All three VA examinations found limitation of left knee flexion (but normal extension), and range of motion has steadily declined.  However, limitation of motion has not been found to a compensable degree.  The December 2015 examination found that range of motion from 0 to 100 degrees (with pain).  A 20 percent rating requires that flexion be limited to 30 degrees.  Accordingly, a rating in excess of 10 percent for left knee DJD (based on limitation of motion) is not warranted, and a combined rating for the disability in excess of 30 percent is not warranted.  

	Right knee disability 

The October 2013 and December 2015 VA examinations found limitation of right knee flexion and normal extension.  While the examination reports note some decline in motion, the fact remains that the limitation of flexion is not to a compensable degree (and extension has remained full, and noncompensable).  The December 2015 examination found range of motion from 0 to 90 degrees, with pain.  A 20 percent rating requires that flexion be limited to 30 degrees.  In the absence of such finding, a rating in excess of 10 percent for right knee DJD based on limitation of motion is not warranted.

The next higher (20 percent) rating for instability requires moderate recurrent subluxation or lateral instability.  No VA examination has found such degree of right knee instability.  Notably, joint stability tests of the right knee on the December 2015 VA examination were normal; the examiner specifically stated that the Veteran did not have recurrent subluxation, lateral instability, or recurrent effusion of the right knee.  The record fails to establish that the Veteran's right knee instability is more than mild.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for a rating in excess of 10 percent for right knee instability.  

Accordingly, a combined rating in excess of 20 percent for right knee disability is not warranted.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

	Bilateral ankle arthritis 

A 20 percent rating is warranted for arthritis of the ankle when there is marked limitation of ankle motion.  When limitation of ankle motion is moderate, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Code 5271.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The May 2011 and December 2015 VA examinations found essentially identical findings concerning the ankles.  Dorsiflexion of each ankle was to 15 degrees and plantar flexion was to 30 degrees on the May 2011 VA examination.  The only discrepancy is that plantar flexion of the right ankle was to 30 degrees on the December 2015 examination, and to 35 degrees in the left ankle.  Dorsiflexion of each ankle was to 15 degrees on this examination; notably, the Veteran did not report pain on motion.  There was no localized tenderness or pain to palpation.  These findings do not establish that the Veteran's arthritis of either ankle is more than moderate.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for a rating in excess of 10 percent for right or left ankle arthritis.  The preponderance of the evidence is against these claims.  Accordingly, the appeal in these matters must be denied.

	Tinea pedis 

Tinea pedis (of the feet) is rated under Code 7813 (for dermatophytosis) under Codes 7801-7805 (for scars) or Code 7806 (for dermatitis based on predominant disability).  38 C.F.R. § 4.118.  Here, scarring is not reported, and the appropriate Code for application is Code 7806.  

A 60 percent evaluation is warranted for eczema with  more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent evaluation is warranted.  With at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is warranted. 38 C.F.R. § 4.118, Code 7806.

The January 2011 VA examination found small macules on the plantar surface of each foot.  The examiner noted there was no evidence of tinea pedis.  On December 2015 VA examination, it was noted that less than 5 percent of the Veteran's total body area was affected.  While he was using Lamisil virtually constantly, he was not receiving any systemic therapy (and the examiner explicitly stated that there no systemic manifestations).  Thus, neither of the findings that would warrant the next higher (30 percent rating) (20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy required for six weeks during the preceding year) is met.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for a rating in excess of 10 percent for tinea pedis.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for an abdominal muscle disorder is denied.

Ratings for lumbar spine DDD in excess of 10 percent prior to December 8, 2015 and in excess of 40 percent from that date are denied.

A rating in excess of 20 percent for left hip disability is denied.

Ratings for left lower extremity peripheral neuropathy in excess of 10 percent prior to December 8, 2015 and in excess of 20 percent from that date are denied.

A rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

A combined rating in excess of 30 percent for residuals of a left knee injury is denied.

A combined rating in excess of 20 percent for right knee disability is denied.

A rating in excess of 10 percent for right ankle arthritis is denied.

A rating in excess of 10 percent for left ankle arthritis is denied.

A rating in excess of 10 percent for tinea pedis is denied.


REMAND

On May 2011 VA examination, it was noted that the Veteran's diabetes mellitus was under fairly good control.  It was noted that he had not had any recent episodes of hypoglycemia, and that diabetic retinopathy was found on eye examination the previous year.  More recently, VA outpatient treatment records show that in January 2016, it was noted he had uncontrolled diabetes secondary to non-compliance with medication.  

There is minimal evidence in the record pertaining to the severity of the Veteran's anemia.  A May 2016 VA examination found that a recent blood test showed mild anemia (noted to be asymptomatic).  VA outpatient treatment records show that in February 2014 hemoglobin and hematocrit were normal, and two months later note that it was improving.  No changes were noted in October 2016, and the anemia was said to be chronic.  The record does not show that the Veteran has been afforded an examination to assess the severity of his anemia.  

In light of the suggestion of worsening and the length of the intervening period since he was last examined, contemporaneous examinations to assess the disabilities are necessary.

The matter of entitlement to SMC is inextricably intertwined with the matter of the ratings assigned for diabetes and anemia, and consideration of that matter must be deferred pending resolution of the increased rating claims remanded.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for diabetes mellitus with bilateral cataracts and anemia since 2010, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified. 

2.  The AOJ should then arrange for an endocrinology examination (with ophthalmology consult, if indicated) of the Veteran to assess the severity of diabetes mellitus (and any related impairment of vision).  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All findings must be described in detail.  It should specifically be noted whether the diabetes requires restriction of activities, and whether there are eye complications that result in visual impairment (and, if so, the degree of such impairment).  It should also be noted whether the Veteran has any further compensable complications of diabetes.  

The examiner should include rationale with all opinions.

3.  The AOJ should also arrange for a VA hematology examination of the Veteran to assess the severity of his anemia.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All diagnostic studies indicated must be completed.  All findings must be described in detail, and must be sufficient to address all criteria in Code 7700.

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record, arrange for any further development indicated (i.e., to determine whether the Veteran requires the aid and attendance of another person or is housebound), and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


